

116 HRES 508 IH: Honoring the 50th anniversary of the return of the Indiana Rangers.
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 508IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Baird (for himself, Mr. Hollingsworth, Mr. Pence, Mr. Banks, Mrs. Brooks of Indiana, Mr. Carson of Indiana, Mrs. Walorski, Mr. Visclosky, and Mr. Bucshon) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring the 50th anniversary of the return of the Indiana Rangers.
	
 Whereas, in 1817, the 151st Infantry Regiment of the Indiana National Guard was formed; Whereas, in 1968, the 151st Infantry Regiment of the Indiana National Guard was activated in preparation for the Vietnam war;
 Whereas Company D of the 151st Infantry Regiment was commonly referred to as the Indiana Rangers; Whereas, in December of 1968, the Indiana Rangers were deployed to Vietnam;
 Whereas the Indiana Rangers were the only National Guard infantry unit to serve intact in the Vietnam war;
 Whereas, in 1969, the Indiana Rangers earned more medals than any other Army infantry unit in a 1-year period;
 Whereas the Indiana Rangers served a 12-month tour in Vietnam; and Whereas, in November of 1969, the Indiana Rangers returned to Indiana: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)the individuals that served in the Indiana Rangers in the Vietnam war fought for the United States with bravery and honor;
 (2)the Rangers, and all members of the Armed Forces that served in the Vietnam war, continue to be held in the highest possible regard by their community and a grateful Nation;
 (3)we honor the service of this unit on the 50th anniversary of the return of the Rangers; and (4)for the many that were willing to sacrifice for the United States, and the many that did not return home, the United States was preserved and will continue to prosper.
			